Status of the Claims
Claims 1-2, 5-12, 14-21, and 23-29 are allowed.
Claims 3-4, 13, and 22 are cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Timothy Lohse on 10/28/2021.

The application has been amended as follows: 

1. (Currently Amended)	A method, comprising: 
receiving a set of characteristics for a particular [[an]] event; 
generating, using the set of characteristics, a feature vector associated with the particular event, the feature vector including occurrence data for a player media widget in the particular event, occurrence data for a resource list widget in the particular event and occurrence data for a speaker bio widget in the particular event, wherein an occurrence is a use of a user interface widget on a particular event [[a landing]] page by a user and occurrence data is a number of times the user interface widget is used on the particular event [[landing]] page by each user attending the particular event; 
retrieving data about a plurality of prior events, the data for each prior event including an engagement score in the range from 0 to 10 for the prior event and one or more user interface widgets included in an event page of the prior event; 
generating, using the data about the prior events, a co-occurrence matrix that is an array of values wherein each value corresponds to the occurrence of both a first user interface widget and a second user interface widget on event pages for high engagement prior events that have engagement scores of greater than five; 
comparing the feature vector of the particular event and the [[a]] co-occurrence matrix to generate one or more recommended user interface widgets for the particular event to be included in one of a webinar and [[an]]the particular event page of the particular event
displaying, to a presenter of the particular event, the one or more recommended user interface widgets for the particular event; 
automatically selecting the one or more recommended user interface widgets; and
inserting the selected one or more recommended user interface widgets onto the particular event [[the landing]] page for the particular event.

2. (Currently Amended)	The method of claim 1, wherein comparing the feature vector of the particular event and the co-occurrence matrix further comprises performing a cross product operation with the feature vector of the particular event and the co-occurrence matrix.

3.	Cancelled. 

4.	Cancelled. 

5. (Currently Amended)	The method of claim 1, wherein the set of characteristics includes one or more of an industry related to the particular event, an application related to the particular event, a category related to the particular event and a sector related to the particular event.

6. (Currently Amended)	The method of claim 1, wherein each user interface widget further comprises a user interface element on the particular [[an]] event page that performs a particular function when a user clicks on the user interface element.

7. (Original)	The method of claim 6, wherein the particular event page is a landing page that has an event media player and the one or more recommended user interface widgets.

8. (Currently Amended)	The method of claim 7, wherein the particular event is one of a webinar, an interactive video and a flipbook.

9. (Currently Amended)	The method of claim 7 further comprising presenting the particular event and the landing page to a user.

10. (Currently Amended)	A system, comprising: 
a computing device having a processor, a memory and a display; 
a backend computer system capable of being connected to each computing device, the backend having a processor, memory and a plurality of lines of instructions configured to: 
receive a set of characteristics for a particular [[an]] event; 
generate, using the set of characteristics, a feature vector associated with the particular event, the feature vector including occurrence data for a player media widget in the particular event, occurrence data for a resource list widget in the particular event and occurrence data for a speaker bio widget in the particular event, wherein an occurrence is a use of a user interface widget on a particular event [[a landing]] page by a user and occurrence data is a number of times the user interface widget is used on the particular event page [[landing]] by each user attending the particular event; 
retrieve data about a plurality of prior events, the data for each prior event including an engagement score in the range from 0 to 10 for the prior event and one or more user interface widgets included in an event page of the prior event; 
generate, using the data about the prior events, a co-occurrence matrix that is an array of values wherein each value corresponds to the occurrence of both a first user interface widget and a second user interface widget on event pages for high engagement prior events that have engagement scores of greater than five; 
compare the feature vector of the particular event and a co-occurrence matrix to generate one or more recommended user interface widgets for the particular event to be included in one of a webinar and [[an]] the particular event page of the particular event
communicate the one or more recommended user interface widgets for the particular event to the computing device; and 
the display of the computing device is configured to display the one or more recommended user interface widgets for the particular event [[landing]] page of the particular event.

11. (Currently Amended)	The system of claim 10, wherein the backend computer system is further configured to perform a cross product operation with the feature vector of the particular event and the co-occurrence matrix to generate one or more recommended user interface widgets for the particular event to be included in [[a]] the particular event [[landing]] page of the particular event.

12. (Currently Amended)	The system of claim 10, wherein the backend computer system is further configured to automatically select the one or more recommended user interface widgets and insert the selected one or more recommended user interface widgets onto the particular event page for the particular event.

13.	Cancelled. 

14. (Currently Amended)	The system of claim 10, wherein the set of characteristics includes one or more of an industry related to the particular event, an application related to the particular event, a category related to the particular event and a sector related to the particular event.

15. (Currently Amended)	The system of claim 10, wherein each user interface widget further comprises a user interface element on the particular [[an]] event page that performs a particular function when a user clicks on the user interface element.

16. (Currently Amended)	The system of claim 15, wherein the particular event page is a landing page that has an event media player and the one or more recommended user interface widgets.

17. (Currently Amended)	The system of claim 16, wherein the particular event is one of a webinar, an interactive video and a flipbook.

18. (Original)	The system of claim 16 further comprising a second computing device having a second processor, a second memory and a second display that displays the landing page for an audience member.

19. (Currently Amended)	An apparatus, comprising: 
a backend computer system having a processor, memory and a plurality of lines of instructions configured to: 
receive a set of characteristics for a particular [[an]] event; 
generate, using the set of characteristics, a feature vector associated with the particular event, the feature vector including occurrence data for a player media widget in the particular event, occurrence data for a resource list widget in the particular event and occurrence data for a speaker bio widget in the particular event, wherein an occurrence is a use of a user interface widget on a particular event [[landing]] page by a user and occurrence data is a number of times the user interface widget is used on the particular event page [[landing]] by each user attending the particular event; 
retrieve data about a plurality of prior events, the data for each prior event including an engagement score in the range from 0 to 10 for the prior event and one or more user interface widgets included in an event page of the prior event; 
generate, using the data about the prior events, a co-occurrence matrix that is an array of values wherein each value corresponds to the occurrence of both a first user interface widget and a second user interface widget on event pages for high engagement prior events that have engagement scores of greater than five; 
compare the feature vector of the particular event and a co-occurrence matrix to generate one or more recommended user interface widgets for the particular event to be included in the particular event [[a landing]] page of the particular event
generate a user interface that displays the one or more recommended user interface widgets on the particular event [[landing]] page of the particular event.

20. (Currently Amended)	The apparatus of claim 19, wherein the backend computer system is further configured to perform a cross product operation with the feature vector of the particular event and the co-occurrence matrix to generate one or more recommended user interface widgets for the event to be included in the particular event [[landing]] page of the particular event.

21. (Currently Amended)	The apparatus of claim 19, wherein the backend computer system is further configured to automatically select the one or more recommended user interface widgets and insert the selected one or more recommended user interface widgets onto the particular event page for the particular event.

22.	Cancelled. 

particular event, an application related to the particular event, a category related to the particular event and a sector related to the particular event.

24. (Currently Amended)	The apparatus of claim 19, wherein each user interface widget further comprises a user interface element on the particular [[an]] event page that performs a particular function when a user clicks on the user interface element.

25. (Original)	The apparatus of claim 24, wherein the particular event page is a landing page that has an event media player and the one or more recommended user interface widgets.

26. (Currently Amended)	The apparatus of claim 25, wherein the particular event is one of a webinar, an interactive video and a flipbook.

27. (Currently Amended)	The method of claim 1, wherein the engagement score measures participation of an attendee, interactivity with the one or more user interface widgets [[widget]] and use of event features by the attendee. 

28. (Currently Amended)	The system of claim 10, wherein the engagement score measures participation of an attendee, interactivity with the one or more user interface widgets [[widget]] and use of event features by the attendee.  

29. (Currently Amended)	The apparatus of claim 19, wherein the engagement score measures participation of an attendee, interactivity with one or more user interface widgets [[widget]] and use of event features by the attendee.  


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1, the prior art of record, alone or in combination, do not teach or fairly suggest the limitations:
“retrieving data about a plurality of prior events, the data for each prior event including an engagement score in the range from 0 to 10 for the prior event and one or more user interface widgets included in an event page of the prior event; generating, using the data about the prior events, a co-occurrence matrix that is an array of values wherein each value corresponds to the occurrence of both a first user interface widget and a second user interface widget on event pages for high engagement prior events that have engagement scores of greater than five; comparing the feature vector of the particular event and the co-occurrence matrix to generate one or more recommended user interface widgets for the particular event to be included in one of a webinar and the particular event page of the particular event”

Regarding Claim 10, the prior art of record, alone or in combination, do not teach or fairly suggest the limitations:
“retrieve data about a plurality of prior events, the data for each prior event including an engagement score in the range from 0 to 10 for the prior event and one or more user interface widgets included in an event page of the prior event; generate, using the data about the prior events, a co-occurrence matrix that is an array of values wherein each value corresponds to the occurrence of both a first user interface widget and a second user interface widget on event pages for high engagement prior events that have engagement scores of greater than five; compare the feature vector of the particular event and a co-occurrence matrix to generate one or more recommended user interface widgets for the particular event to be included in one of a webinar and the particular event page of the particular event”


“retrieve data about a plurality of prior events, the data for each prior event including an engagement score in the range from 0 to 10 for the prior event and one or more user interface widgets included in an event page of the prior event; generate, using the data about the prior events, a co-occurrence matrix that is an array of values wherein each value corresponds to the occurrence of both a first user interface widget and a second user interface widget on event pages for high engagement prior events that have engagement scores of greater than five; compare the feature vector of the particular event and a co-occurrence matrix to generate one or more recommended user interface widgets for the particular event to be included in the particular event page of the particular event”

These limitations, in specific combination as recited in independent claims 1, 10, and 19, define the patentability of these claims. Dependent claims 2, 5-12, 14-21, and 23-29 are allowed for at least the same rationale.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.R.O./           Examiner, Art Unit 2173                                                                                                                                                                                             

/KIEU D VU/           Supervisory Patent Examiner, Art Unit 2173